Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas without significantly more. The claims recite correcting atmospheric disturbances through an immobile state of a mobile and a sensor signal to generate raw correction data. This judicial exception is not integrated into a practical application because using a sensor signal and an immobile state of a mobile does not generate correction data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it appears the correction data is coming from the combination of sensor/satellite receiver but there is no device/element or steps in the method claim to link the sensor information or commonly a processor with algorithm to calculate the correction information.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “receiver in the immobile state with regard to a signal property dependent on atmospheric disturbances in order to generate the raw correction data” is unclear how and what signal property will be evaluated to get the correction data, as is known in the art, a receiver in immobile state does not automatically create useful correction data unless a special processing step is performed. It appear that is the core of the invention which the inventor fails to point out. Applicant needs to amend the claim by listing what functions is performed through the sensor or satellite to get the atmospheric disturbance data.
In dependent claims 2, 10-12, there appears no more claim limitation could be used to overcome the indefinite rejection of independent claim 1.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because computer program is recorded on a machine-readable storage medium does not rule out the possibility of using a signal instead of a non-transitory memory/medium for storing the program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sendonaris (20100271324).
Regarding claim 1, Sendonaris discloses a method (SYSTEMS AND METHODS CONFIGURED TO ESTIMATE RECEIVER POSITION, Abstract) for providing raw correction data for correcting atmospheric disturbances for satellite navigation, the method comprising: 
checking whether a mobile satellite receiver for the satellite navigation is in an immobile state, using at least one sensor signal (Receiver may further include one or more environmental sensing modules (e.g., inertial, atmospheric and other sensors) for sensing or determining conditions associated with the receiver, paragraph 0118) wherein the at least one sensor signal represents a measurement variable dependent on a state of movement of the mobile satellite receiver (inertial is known used to sense moving state of a mobile); and 
evaluating at least one satellite signal transmitted between at least one satellite and the mobile satellite receiver in the immobile state with regard to a signal property dependent on atmospheric disturbances in order to generate the raw correction data (atmospheric sensor is used to improve position estimate accuracy when accompanied with a positioning module such as GPS receiver), wherein the raw correction data represents an item of information regarding the atmospheric disturbances.
Regarding claim 2, Sendonaris discloses determining a geographical position of the mobile satellite receiver (an initial position estimate 121i for a receiver 120 is determined using raw ranging data (e.g., TOA data) the receiver 120 acquired from transmitters 110, paragraph 
Regarding claim 3, Sendonaris discloses determining the geographical position, when evaluating the at least one satellite signal, using the at least one satellite signal (GPS range measurements from a corresponding one or more satellites, paragraph 0095),  using at least one further sensor signal that represents a further measurement variable able to be correlated with the geographical position (atmospheric sensor) of the mobile satellite receiver, using a position signal that represents a geographical position of a stationary apparatus that is temporarily coupled to a system having the mobile satellite receiver (atmospheric sensor used with positioning module reflects the current mobile position), and/or using at least one movement signal that represents at least one movement variable, by way of which the geographical position of the mobile satellite receiver is able to be identified on basis of a previous geographical position of the mobile satellite receiver.
Regarding claim 5, Sendonaris discloses generating the raw correction data, when evaluating the at least one satellite signal, using a signal property of the at least one satellite signal that relates to a signal propagation time and/or change in signal propagation time of the at least one satellite signal, wherein the signal property represents a result of a comparison of at least one signal value with respect to at least two transmission frequencies of the at least one satellite signal (satellite signaling via satellite communication links, such as from a GPS or other satellite positioning system, paragraph 0033)(GPS and other satellite positioning system broadcast with more than two frequencies).

Regarding claims 11-12, Sendonaris discloses a computer program is configured to execute and/or to drive the method and is recorded on a machine-readable storage medium. (Aspects of the systems and methods described herein may be implemented as functionality programmed into any of a variety of circuitry, including programmable logic devices (PLDs), such as field programmable gate arrays (FPGAs), programmable array logic (PAL) devices, electrically programmable logic and memory devices and standard cell-based devices, as well as application specific integrated circuits (ASICs), paragraph 0122).


Allowable Subject Matter
Claims 4, 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov